DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 5/23/2022 have been entered, wherein claims 1, 3-4, 6-8, 10, 12-15, 17 and 19-20 are pending. Accordingly, claims 1, 3-4, 6-8, 10, 12-15, 17 and 19-20 have been examined herein. The previous drawing objections, claim objections and 35 USC 112(a) rejections have been withdrawn due to applicant’s amendments. This action is Final. 
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 4/4/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3. Claim 1 is objected to because of the following informalities: 
Claim 1, lines 9-10, “the auger being configured to urge the debris into the dust cup” should read “the auger being configured to urge [[the]] debris into the dust cup”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PGPUB 20170319025), hereinafter Hu, in view of Bassett et al. (US Patent 9279555), hereinafter Basset, further in view of Makarov et al. (US Patent 8209815), hereinafter Makarov, and yet further in view of Eo et al. (US PGPUB 20160088988), hereinafter Eo.
Regarding claim 1, Hu teaches an upright vacuum cleaner (figs. 6 and 7) including a suction motor (motor 22, paragraph 0122) Additionally, Hu teaches the upright vacuum cleaner has a dirt cup 37 and defines the separating chamber 371 therein (paragraph 0160, figs. 5-7). 
Hu does not teach a debris compactor comprising:
an auger chamber having an auger chamber inlet and an auger chamber outlet, the auger chamber outlet being configured to fluidly couple to a cyclonic separator inlet; 
an auger extending within the auger chamber; 
an auger motor configured to cause the auger to rotate within the auger chamber, the auger motor and the auger being disposed along a longitudinal axis of the auger chamber; 
a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup,
the suction motor configured to cause air to flow through the auger chamber inlet, over the auger, and out the auger chamber outlet.  
However, Bassett teaches a cyclonic separator device of a vacuum cleaner, wherein the separator device includes a debris compactor (fig. 2) comprising:
an auger chamber (fig 3, chamber 12) having an auger chamber inlet and an auger chamber outlet (see Bassett’s annotated fig. 3 below); 

    PNG
    media_image1.png
    672
    486
    media_image1.png
    Greyscale

an auger extending within the auger chamber (fig. 3, auger 13); 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber (col. 5, lines 20-22), the auger motor and the auger being disposed along a longitudinal axis of the auger chamber (see Bassett’s annotated fig. 3 below. The fig. includes an annotated longitudinal axis of the auger chamber. Additionally, the auger motor and the auger are disposed along the longitudinal axis); 

    PNG
    media_image2.png
    845
    567
    media_image2.png
    Greyscale

a dust cap (fig. 3, flap 21) disposed at a distal end of the auger chamber (col. 5, lines 56-60; Bassett teaches the chamber 12 is also the dust storage location), the auger being configured to urge the debris into the dust cap (col. 5, lines 56-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Bassett to provide an upright vacuum cleaner with a debris compactor. Specifically, it would have been obvious to replace Hu’s dirt cup 37 with Bassett’s debris compactor/separator. Doing so would have been a simple substitution for one known dirt separator for another known dirt separator in order to achieve the predictable results of separating debris/dirt from the air flow. Doing so would allow the separated debris of the modified vacuum cleaner to be compacted which allows the vacuum to operate for longer durations of time. 
Hu in view of Bassett does not specifically teach a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup.  
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett to incorporate the dust cup teaching of Makarov in order to provide a dust cup at the lower part of the auger chamber. Doing so would separate the dust storage section from the main operation chamber in order to prevent the collected debris from interfering with the operation of the auger. 
Hu in view of Bassett and further in view of Makarov teaches a suction motor (Hu’s suction motor 22) configured to cause air to flow through the auger chamber inlet, over the auger, and out the auger chamber outlet (the suction motor drives the airflow throughout the vacuum cleaner. Therefore, the suction motor is configured to cause air to flow through the auger chamber inlet, over the auger and out the auger chamber outlet).  
Additionally, Bassett teaches air travels from the auger chamber to a filter chamber 25 in which a filter 26 filters the airflow so that any fine dust particles in the airflow leaving the cyclone chamber are thus caught on the underside of the filter 26. Additionally, Bassett teaches one or further separation devices may be provided downstream of the cyclone separator in addition to or instead of the filter 26 (col. 5, lines 48-55). 
Hu in view of Bassett and further in view of Makarov does not teach the auger chamber outlet being configured to fluidly couple to a cyclonic separator inlet.
However, Eo teaches a dust collector and vacuum cleaner having the same, wherein the dust collector includes a first cyclone 205, a plurality of second cyclones 250, a first dust storing unit 210 and a second dust storing unit 220 (fig. 4, paragraph 0058). External air and foreign materials are introduced into an inlet of the collector by a suction force generated in a suction motor of the vacuum cleaner. The air introduced in the inlet of the dust collector is filtered sequentially through the first cyclone and the second cyclones while flowing along a passage, and then discharged through an outlet 202 [0060]. Additionally, Eo teaches a prefilter 280 is installed after the second cyclones and before the outlet 202 (fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett and further in view of Makarov to incorporate the teachings of Eo to provide a plurality of second cyclones located in the air flow between the chamber 12 and the filter 26. Doing so would further promote the separation of dirt/debris from the airflow. Additionally, doing so would be consistent with Bassett’s teaching of one or further separation devices may be provided downstream of the cyclone separator in addition to or instead of the filter 26 (col. 5, lines 48-55). 
Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the auger chamber outlet being configured to fluidly couple to a cyclonic separator inlet (Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches a plurality of second cyclones located in the air flow between the chamber 12 and the filter 26. The plurality of second cyclones teach the auger chamber outlet being configured to fluidly couple to a cyclonic separator inlet).
Regarding claim 3, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 1. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches further comprising a filter mediumauger chamber outlet (see Bassett’s fig. 2, tubular filter 14; col. 4, line 39).  
Regarding claim 4, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 3. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the auger is configured to engage the filter medium (see Bassett col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter).  
Regarding claim 6, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 1. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein a peripheral edge of the auger includes a peripheral lining (see Bassett fig. 5, sealing member 36; col. 5, lines 23-25).  
Regarding claim 7, Hu teaches an upright vacuum cleaner (figs. 6 and 7) including a suction motor (motor 22, paragraph 0122). Additionally, Hu teaches the upright vacuum cleaner has a dirt cup 37 and defines the separating chamber 371 therein (paragraph 0160, figs. 5-7).
Hu does not teach a collection system for collecting debris comprising: 
a debris compactor, the debris compactor including: 
an inlet configured to receive debris; 
an auger chamber having an auger chamber inlet and an auger chamber outlet; 
an auger extending in the auger chamber; and 
an auger motor configured to cause the auger to rotate within the auger chamber, the auger motor and the auger being disposed along a longitudinal axis of the auger chamber; 
a dust cup configured to receive debris from the debris compactor; 
a cyclonic separator having a cyclone inlet and a cyclone outlet, the cyclone inlet being fluidly coupled to the auger chamber outlet; and 
a suction motor fluidly coupled to the cyclone outlet such that the suction motor is configured to draw air through the debris compactor and the cyclonic separator.  
However, Bassett teaches a cyclonic separator device of a vacuum cleaner, wherein the separator device includes a collection system for collecting debris (fig. 2) comprising: 
a debris compactor (fig. 2; the debris compactor includes the inlet port 10, chamber 12, and auger 13), the debris compactor including: 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger chamber inlet and an auger chamber outlet (see Bassett’s annotated fig. 3 below); 

    PNG
    media_image1.png
    672
    486
    media_image1.png
    Greyscale

an auger extending in the auger chamber (fig. 3, auger 13); and 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber (col. 5, lines 20-22), the auger motor and the auger being disposed along a longitudinal axis of the auger chamber (see Bassett’s annotated fig. 3 below. The fig. includes an annotated longitudinal axis of the auger chamber. Additionally, the auger motor and the auger are disposed along the longitudinal axis); 

    PNG
    media_image2.png
    845
    567
    media_image2.png
    Greyscale

a dust cap (fig. 3, flap 21) configured to receive debris from the debris compactor (col. 5, lines 56-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Bassett to provide an upright vacuum cleaner with a debris compactor. Specifically, it would have been obvious to replace Hu’s dirt cup 37 with Bassett’s debris compactor/separator. Doing so would have been a simple substitution for one known dirt separator for another known dirt separator in order to achieve the predictable results of separating debris/dirt from the air flow. Doing so would allow the separated debris of the modified vacuum cleaner to be compacted which allows the vacuum to operate for longer durations of time. 
Hu in view of Bassett does not specifically teach a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup.  
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett to incorporate the dust cup teaching of Makarov in order to provide a dust cup at the lower part of the auger chamber. Doing so would separate the dust storage section from the main operation chamber in order to prevent the collected debris from interfering with the operation of the auger. 
Additionally, Bassett teaches air travels from the auger chamber to a filter chamber 25 in which a filter 26 filters the airflow so that any fine dust particles in the airflow leaving the cyclone chamber are thus caught on the underside of the filter 26. Additionally, Bassett teaches one or further separation devices may be provided downstream of the cyclone separator in addition to or instead of the filter 26 (col. 5, lines 48-55). 
Hu in view of Bassett and further in view of Makarov may not explicitly teach a cyclonic separator having a cyclone inlet and a cyclone outlet, the cyclone inlet being fluidly coupled to the auger chamber outlet; and a suction motor fluidly coupled to the cyclone outlet such that the suction motor is configured to draw air through the debris compactor and the cyclonic separator.  
However, Eo teaches a dust collector and vacuum cleaner having the same, wherein the dust collector includes a first cyclone 205, a plurality of second cyclones 250, a first dust storing unit 210 and a second dust storing unit 220 (fig. 4, paragraph 0058). External air and foreign materials are introduced into an inlet of the collector by a suction force generated in a suction motor of the vacuum cleaner. The air introduced in the inlet of the dust collector is filtered sequentially through the first cyclone and the second cyclones while flowing along a passage, and then discharged through an outlet 202 [0060]. Additionally, Eo teaches a prefilter 280 is installed after the second cyclones and before the outlet 202 (fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett and further in view of Makarov to incorporate the teachings of Eo to provide a plurality of second cyclones located in the air flow between the chamber 12 and the filter 26. Doing so would further promote the separation of dirt/debris from the airflow. Additionally, doing so would be consistent with Bassett’s teaching of one or further separation devices may be provided downstream of the cyclone separator in addition to or instead of the filter 26 (col. 5, lines 48-55). 
Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches a cyclonic separator having a cyclone inlet and a cyclone outlet (Hu in view of Bassett and further in view of Makarov was modified to incorporate the teachings of Eo and include a plurality of second cyclones located in the air flow between the chamber 12 and the filter 26. The plurality of second cyclones are being interpreted as a cyclonic separator. Additionally, the plurality of second cyclones have a cyclone inlet and a cyclone outlet), the cyclone inlet being fluidly coupled to the auger chamber outlet (the plurality of second cyclones are located in the air flow between the chamber 12 and the filter 26. Therefore, the cyclone inlet is fluidly coupled to the auger chamber outlet); and a suction motor (Hu’s suction motor 22) fluidly coupled to the cyclone outlet such that the suction motor is configured to draw air through the debris compactor and the cyclonic separator (the suction motor drives the airflow throughout the vacuum cleaner. Therefore, the suction motor is fluidly coupled to the cyclone outlet such that the suction motor is configured to drawn air through the debris compactor and the cyclonic separator).  
Regarding claim 8, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 7. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the debris compactor further comprises a filter medium disposed at the auger chamber outlet (See Bassett’s fig. 2, tubular filter 14; col. 4, line 39).  
Regarding claim 10, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 8. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the auger is configured to engage the filter medium (See Bassett’s col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter) and rotation of the auger urges debris accumulated on the filter medium in a direction of the dust cup (col. 5, lines 34-36 and lines 42-47).  
Regarding claim 12, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 7. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the dust cup is further configured to receive debris from the cyclonic separator (Eo teaches the dust cup has a first dust storing unit 210 corresponding to the first cyclone 205 and a second dust storing unit 220 corresponding to the plurality of second cyclones. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the dust cup when making the modification of including the plurality of second cyclones. Specifically, it would have been obvious to modify the dust cup to include a first dust storing unit to collect dust from the auger/cyclone chamber and a second dust storing unit corresponding to the plurality of second cyclones. Doing so would allow the separated debris to collect in a dust compartment and further allow the device to function as intended. Additionally, doing so would allow both chambers to be emptied at the same time.).  
Regarding claim 13, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 12. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the dust cup defines at least a first and a second compartment (first dust storing unit and second dust storing unit), the first compartment corresponding to the debris compactor and the second compartment corresponding to the cyclonic separator (the first dust storing unit corresponds to the debris compactor and the second dust storing unit corresponds to the plurality of second cyclones).  
 Regarding claim 14, Hu teaches an upright vacuum cleaner (figs. 6 and 7) including a suction motor (motor 22, paragraph 0122). Additionally, Hu teaches the upright vacuum cleaner has a dirt cup 37 and defines the separating chamber 371 therein (paragraph 0160, figs. 5-7). Additionally, Hu teaches the vacuum cleaner comprises a chassis (fig. 6, the motor housing and brushroll casing 12 is being interpreted as the chassis) and a collection system for collecting debris coupled to the chassis (fig. 6, the dirt cup 37 for collecting debris is coupled to the chassis). 
Hu does not teach the collection system including: a debris compactor, the debris compactor including: 
an inlet configured to receive debris; 
an auger chamber having an auger chamber inlet and an auger chamber outlet; 
an auger extending in the auger chamber; and 
an auger motor configured to cause the auger to rotate within the auger chamber, the auger motor and the auger being disposed along a longitudinal axis of the auger chamber; 
a dust cup configured to receive debris from the debris compactor; 
a cyclonic separator having a cyclone inlet and a cyclone outlet, the cyclone inlet being fluidly coupled to the auger chamber outlet; and 
a suction motor fluidly coupled to the cyclone outlet such that the suction motor is configured to draw air through the debris compactor and the cyclonic separator.  
However, Bassett teaches a cyclonic separator device of a vacuum cleaner, wherein the separator device includes a collection system for collecting debris (fig. 2) comprising:
a debris compactor (fig. 2; the debris compactor includes the inlet port 10, chamber 12, and auger 13), the debris compactor including: 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger chamber inlet and an auger chamber outlet (see Bassett’s annotated fig. 3 below); 

    PNG
    media_image1.png
    672
    486
    media_image1.png
    Greyscale

an auger extending in the auger chamber (fig. 3, auger 13); and 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber (col. 5, lines 20-22), the auger motor and the auger being disposed along a longitudinal axis of the auger chamber (see Bassett’s annotated fig. 3 below. The fig. includes an annotated longitudinal axis of the auger chamber. Additionally, the auger motor and the auger are disposed along the longitudinal axis); 

    PNG
    media_image2.png
    845
    567
    media_image2.png
    Greyscale

a dust cap (fig. 3, flap 21) configured to receive debris from the debris compactor(col. 5, lines 56-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Bassett to provide an upright vacuum cleaner with a debris compactor. Specifically, it would have been obvious to replace Hu’s dirt cup 37 with Bassett’s debris compactor/separator. Doing so would have been a simple substitution for one known dirt separator for another known dirt separator in order to achieve the predictable results of separating debris/dirt from the air flow. Doing so would allow the separated debris of the modified vacuum cleaner to be compacted which allows the vacuum to operate for longer durations of time. 
Hu in view of Bassett does not specifically teach a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup.  
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett to incorporate the dust cup teaching of Makarov in order to provide a dust cup at the lower part of the auger chamber. Doing so would separate the dust storage section from the main operation chamber in order to prevent the collected debris from interfering with the operation of the auger. 
Additionally, Bassett teaches air travels from the auger chamber to a filter chamber 25 in which a filter 26 filters the airflow so that any fine dust particles in the airflow leaving the cyclone chamber are thus caught on the underside of the filter 26. Additionally, Bassett teaches one or further separation devices may be provided downstream of the cyclone separator in addition to or instead of the filter 26 (col. 5, lines 48-55). 
Hu in view of Bassett and further in view of Makarov may not explicitly teach a cyclonic separator having a cyclone inlet and a cyclone outlet, the cyclone inlet being fluidly coupled to the auger chamber outlet; and a suction motor fluidly coupled to the cyclone outlet such that the suction motor is configured to draw air through the debris compactor and the cyclonic separator.  
However, Eo teaches a dust collector and vacuum cleaner having the same, wherein the dust collector includes a first cyclone 205, a plurality of second cyclones 250, a first dust storing unit 210 and a second dust storing unit 220 (fig. 4, paragraph 0058). External air and foreign materials are introduced into an inlet of the collector by a suction force generated in a suction motor of the vacuum cleaner. The air introduced in the inlet of the dust collector is filtered sequentially through the first cyclone and the second cyclones while flowing along a passage, and then discharged through an outlet 202 [0060]. Additionally, Eo teaches a prefilter 280 is installed after the second cyclones and before the outlet 202 (fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu in view of Bassett and further in view of Makarov to incorporate the teachings of Eo to provide a plurality of second cyclones located in the air flow between the chamber 12 and the filter 26. Doing so would further promote the separation of dirt/debris from the airflow. Additionally, doing so would be consistent with Bassett’s teaching of one or further separation devices may be provided downstream of the cyclone separator in addition to or instead of the filter 26 (col. 5, lines 48-55). 
Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches a cyclonic separator having a cyclone inlet and a cyclone outlet (Hu in view of Bassett and further in view of Makarov was modified to incorporate the teachings of Eo and include a plurality of second cyclones located in the air flow between the chamber 12 and the filter 26. The plurality of second cyclones are being interpreted as a cyclonic separator. Additionally, the plurality of second cyclones have a cyclone inlet and a cyclone outlet), the cyclone inlet being fluidly coupled to the auger chamber outlet (the plurality of second cyclones are located in the air flow between the chamber 12 and the filter 26. Therefore, the cyclone inlet is fluidly coupled to the auger chamber outlet); and a suction motor (Hu’s suction motor 22) fluidly coupled to the cyclone outlet such that the suction motor is configured to draw air through the debris compactor and the cyclonic separator (the suction motor drives the airflow throughout the vacuum cleaner. Therefore, the suction motor is fluidly coupled to the cyclone outlet such that the suction motor is configured to drawn air through the debris compactor and the cyclonic separator).  
	Regarding claim 15, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 14. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the debris compactor further comprises a filter medium at the auger chamber outlet (See Bassett’s fig. 2, tubular filter 14; col. 4, line 39).  
Regarding claim 17, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 15. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the auger is configured to engage the filter medium (See Bassett’s col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter) and rotation of the auger urges debris accumulated on the filter medium in a direction of the dust cup (col. 5, lines 34-36 and lines 42-47).  
Regarding claim 19, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 14. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the dust cup is further configured to receive debris from the cyclonic separator (Eo teaches the dust cup has a first dust storing unit 210 corresponding to the first cyclone 205 and a second dust storing unit 220 corresponding to the plurality of second cyclones. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the dust cup when making the modification of including the plurality of second cyclones. Specifically, it would have been obvious to modify the dust cup to include a first dust storing unit to collect dust from the auger/cyclone chamber and a second dust storing unit corresponding to the plurality of second cyclones. Doing so would allow the separated debris to collect in a dust compartment and further allow the device to function as intended. Additionally, doing so would allow both chambers to be emptied at the same time.).  
Regarding claim 20, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches the claimed invention as rejected above in claim 19. Additionally, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo teaches wherein the dust cup defines at least a first and a second compartment (first dust storing unit and second dust storing unit), the first compartment corresponding to the debris compactor and the second compartment corresponding to the cyclonic separator (the first dust storing unit corresponds to the debris compactor and the second dust storing unit corresponds to the plurality of second cyclones).  
Response to Arguments
5. Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
Applicant argues the combination of Hu in view of Bassett and further in view of Makarov and yet further in view of Sjorberg fails to teach the amended claim language. The examiner respectfully disagrees. Hu in view of Bassett and further in view of Makarov and yet further in view of Sjorberg was not relied upon to teach the amended claim language. Rather, Hu in view of Bassett and further in view of Makarov and yet further in view of Eo was relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lageat (US PGPUB 20220117450) teaches a vacuum cleaner having a similar structure to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                          

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723